 INTERNATIONAL EQUIPMENT COMPANY509InternationalEquipment Company, Subsidiary ofDamon CorporationandInternational AssociationofMachinists and AerospaceWorkers, AFL-CIO.Case 1-CA-7379March 31, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSUpon a charge filed on November 19, 1970, byInternational Association of Machinists and Aero-spaceWorkers, AFL-CIO, herein called the Union,and duly served on International Equipment Compa-ny, Subsidiary of Damon Corporation, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 1, issued a complaint on December 30, 1970,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or about July31,1970,following a Board election in Case1-RC-11045 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; Iand that, commencing on or about August 11, 1970,and at all times thereafter, Respondent had refused,and continues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On January 7, 1971, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint, alleging an affirmative defense.On January 15, 1971, counsel for General Counselfiledwith the Regional Director a Motion forJudgment on the Pleadings, and on January 21, 1971,transferred the motion to the Board. In his Motion forJudgment on the Pleadings, which we shall treatherein as a Motion for Summary Judgment, theGeneral Counsel avers that the Respondent's answerto the complaint raises no issues of fact or lawwarranting an evidentiary hearing. The GeneralCounsel additionally contends that the Respondent'saffirmative defense is an attempt to litigate in thisunfair labor practice proceeding issues which wereraised and decided in the underlying representationcase, and, accordingly, prays the Board to grant themotion and enter its order. Subsequently, on January25, 1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for Judgment onthe Pleadings should not be granted. Respondentthereafter filed as its response a Motion for Judgmenton the Pleadings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn itsresponse to the General Counsel's motion, asin its answer to the complaint, the Respondentcontends that the certification in Case 1-RC-11045 isinvalid by reason of the Regional Director's failure tosustain the Respondent's objections, which allegedthat the Regional Director abused his discretion byrefusing the Respondent's request for a postponementof the election conducted on June 15, 1970. Inaddition,in itsresponse to the General Counsel'smotion, and in reliance onPepsi-Cola Buffalo BottlingCo. v. N.L.R.B.,409 F.2d 676 (C.A. 2), and relatedcases, the Respondent contends that the Board erredindenying its request for review without havingconducted a full review of the representation caserecord and by failing to articulate its reasons forsustaining the Regional Director. We find that neithercontention of the Respondent is meritorious.On June 15, 1970, pursuant to a Decision andDirection of Election issued by the Regional Directoron May 15, 1970, an election was conducted amongthe Respondent's employees in the unit herein foundappropriate. The tally of ballots served on the partiesafter the conclusion of the election reflected that ofapproximately 175 eligible voters, 160 cast ballots, ofwhich 108 were cast in favor of the Union and 52 werecast against the Union. The Respondent filed timelyobjections alleging that the Regional Director abusedhis discretion by refusing the Respondent's request,made on the day of the election, for a postponementof the balloting. More particularly, the Respondentcontended that the suicide of one of its foremen onJune 14, 1970, had resulted in the circulation ofIOfficial notice is taken of the record in the representation proceeding,Case 1-RC-11045,as the term"record"isdefined in Secs 10268 and102 69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystenis, Inc,166NLRB 938, enfd 388 F 2d 683 (CA 4,1968),GoldenAge BeverageCo,167 NLRB 151,Intertype Co v Penello,269 F Supp 573 (C C Va, 1967),FollettCorp,164 NLRB378, enfd 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA189 NLRB No. 78 510DECISIONSOF NATIONALLABOR RELATIONS BOARDrumors and untruths among the employees, and thatthese circumstances created a general atmosphere ofconfusionwhich prevented the employees fromexercising a free and rational choice in the selection ofa bargaining representative.On July 31, 1970, after having investigated theEmployer's objections, the Regional Director issuedhisSupplementalDecision and Certification ofRepresentative, in which he overruled the Employer'sobjections and certified the Union as the bargainingrepresentative in the appropriate unit. The Employerfiled a Petition for Review with the Board, advancingthe same arguments upon which it now relies in itsaffirmative defense to the complaint and its responseto the General Counsel's motion. On September 10,1970, the Board denied the Respondent's petition ongrounds that it raised no substantialissueswarrantingreview.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) of the Act is notentitled to litigate issues which were or could havebeen raised in a prior representation proceeding.2It is clear that all issues and arguments raised by theRespondent in this proceeding were raised anddecided in the prior representation proceeding, andthe Respondent does not offer to adduce at a hearingany newly discovered or previously unavailableevidence, nor does it allege that any special circum-stances exist herein which would require the Board toreverse the Regional Director's determinations in therepresentation case, or reexamine the Board's denialof the Respondent's petition for review.3 Accordingly,we find that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding. Accordingly, we shall grant the Motionfor Summary Judgment and deny the Respondent'sMotion for Judgment on the Pleadings.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times hereinmaterial a corporation duly organized under andexisting by virtue of the laws of the Commonwealthof Massachusetts.At all times herein mentioned, Respondent hasmaintained its principal office and place of businessat 300 Second Avenue in the City of Needham2SeePittsburgh PlateGlassCo v N L R B,313 U S. 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c)9Contrary to the Respondent's assertion the Board was not required toundertake a complete and independent review of the Regional Director'sHeights,Commonwealth of Massachusetts, and isnow and continuously has been engaged at said plantin the manufacture, sale, and distribution of centri-fuges and related products.Respondent annually recieves at its NeedhamHeights, Massachusetts, location directly from pointslocated outside the Commonwealth of Massachusettsmetals and other materials having a value in excessof $50,000.Respondent annually ships from its NeedhamHeights,Massachusetts, location directly to pointslocated outside the Commonwealth of Massachusettscentrifuges and related products having a value inexcess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and Aeros-paceWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees ofRespondent at its Needham Heights, Massachu-setts,plant, including the employees in themachine shop, tool department, research anddevelopment area, assembly area, stockroom,paint room, repair department, inspection depart-ment and plant clerical employees, but excludingoffice clerical employees, professional employees,guards, and supervisors as defined in the Act.2.The certificationOn June 15, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-determinations,nor was it required to articulate its reasons for denying theRespondent'sPetition for ReviewMagnesiumCasting Co v N L R B,U S , February 23, 1971 INTERNATIONAL EQUIPMENT COMPANYing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 31, 1970, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 5, 1970, and atalltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 11, 1970, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust 11, 1970, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-511ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.International Equipment Company, Subsidiaryof Damon Corporation, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.InternationalAssociation of Machinists andAerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees ofRespondent at its Needham Heights, Massachusetts,plant, including the employees in the machine shop,tooldepartment, research and development area,assembly area, stockroom, paint room, repair depart-ment, inspection department and plant clericalemployees, but excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since July 31, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 11, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor 512DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board hereby orders that Respondent,InternationalEquipment Company, Subsidiary ofDamon Corporation, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Association ofMachinists and aerospace Workers, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees ofRespondent at its Needham Heights, Massachu-setts,plant, including the employees in themachine ship, tool department, research anddevelopment area, assembly area, stockroom,paint room, repair department, inspection depart-ment and plant clerical employees, but excludingoffice clerical employees, professional employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Needham Heights, Massachusetts,locationcopiesof the attached noticemarked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by Respondent's representative,shallbe posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Associ-ation ofMachinists and AerospaceWorkers,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employeesofRespondent at its Needham Heights,Massachusetts, plant, including the employ-ees in the machine shop, tool department,research and development area, assemblyarea, stockroom, paint room, repair depart-ment, inspection department and plant cleri-cal employees, but excluding office clericalemployees, professional employees, guards,and supervisors as defined in the Act.INTERNATIONALEQUIPMENT COMPANY,SUBSIDIARYOF DAMONCORPORATION(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and Sudbury Streets, Boston, Massa-chusetts 02203, Telephone 617-223-3300.